Title: To Alexander Hamilton from Nehemiah Freeman, 25 October 1799
From: Freeman, Nehemiah
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, October, 25th. 1799
          
          On receiving orders from you to hold my in readiness to march from Fort Jay, I informed you that my company was destitute of clothing, and had also due arrearages of pay. Your subsequent orders to march I immediately obeyed without waiting for a reply to my former communication. I now take the liberty to observe that by the politeness of the Paymaster General a check has been given to the amount of two months’ pay on the bank here; and that Mr. Hodgdon, with equal attention, is now packing up all the clothing due.
          The company shall continue to proceed with alacrity to the place of their destination, and will never be more happy than in perfect obedience to your orders. I left it this morning at Trenton under the temporary command of Lieutenant Rodrigue.
          With perfect respect, I am Sir, Your most obedt. servant
          
            Nehemiah Freeman
            Capt. 1st Reg. Art & —
          
          General Alexander Hamilton 
        